MoCbaby, C. J.
This cause has been submitted upon the ploadings and proofs. The facts aro as follows: The complainants, being the owners of the real estate described in the bill, contracted to sell the same to B. "W. Lee and Alfred Douglass. Lee gave notes for the purchase money, and complainants, retaining title in themselves, gave a bond conditioned for a conveyance upon payment of the notes.
The purchase-money notes are still held unpaid by complainants, who bring this suit to enforce their vendor’s lien. The purchasers, B. W. Lee and Alfred Douglass, sold the land to the defendant Thomas Douglass, making to him a deed, under which he entered into possession and had held the same for a period of about 18 years prior to the commencement of this suit. There is a plea of the statute of limitations.
1. The supremo court of this state have decided that there is no statutory bar to a suit in equity to foreclose a vendor’s lien for the purchase money of real estate where the vendor has not parted with the legal title. Hall v. Denckla, 28 Ark. 510. Whether, therefore, a federal court of equity in this state should, by analogy, adopt as the period of limitation the length of time required to bar an action at law for the purchase money, or an action of ejectment for the land, or whether the payment of the purchase money and satisfaction of the lien will only he presumed after the lapse of 20 years, is a question of equity law to be determined by a resort to the recognized authorities and sources of information on equity jurisprudence.
In the determination of such a question of equity law the federal and state courts appeal to the same sources of infor. mation, and the decisions of either are not binding on the other. Johnston v. Roe, 10 Cent. Law Jour. 328, [S. C. 1 Fed. Rep. 692,] and cases cited.
2. The defendant Thomas Douglass was not an innocent purchaser without notice, because his grantors had only an equity in the land. He was bound to take notice of the fact that the legal title was in complainants, and held as security for the unpaid purchase money. The protection extended by a court of equity to a Iona fide purchaser belongs only to the *614purchaser of the legal title without notice of an outstanding equity. He who purchases no legal title is not protected, even though without actual notice. Story’s Eq. Jur. § 1502; Vattier v. Hinde et al. 7 Pet. 252.
3. When a purchaser goes into possession under a contract of purchase, equity makes the vendor a trustee to the vendee for the conveyance of the title; the. vendee is a trustee for the payment of the purchase money and the performance of the terms of the purchase. 10 Pet. 225; Lewis v. Hawkins, 23 Wall. 119. Such a trust, however, must be enforced within a reasonable time. What that reasonable time is may be somewhat unsettled, and may vary according to circumstances ; but it is settled, so far as the federal courts are concerned, that it is not less than 20 years. Boone v. Childs, 10 Pet. 177, 223-224; Lewis v. Hawkins, supra. The statute of limitations did not run against complainants during the war of the rebellion. Brown v. Hiatts, 15 Wall. 178. As the time of the defendant’s occupancy has been less than 20 years, exclusive of the period of war, the defence of the statute of limitations is not good, and there must be a decree for complainants. ■